IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008

                                          No. 08-70040                Charles R. Fulbruge III
                                                                              Clerk

ALVIN ANDREW KELLY

                                                  Petitioner-Appellant
v.

NATHANIEL QUARTERMAN, Director Texas Department of Criminal
Justice, Correctional Institutions Division

                                                  Respondent-Appellee



                     Appeal from the United States District Court
                 for the Eastern District of Texas, Beaumont Division
                                USDC No. 1:00-cv-636


Before BARKSDALE, BENAVIDES, and DENNIS,* Circuit Judges..
PER CURIAM:**
       Petitioner Alvin Andrew Kelly (Kelly) is scheduled to be executed by the
State of Texas on October 14, 2008. Bound by our precedent, we AFFIRM the
district court’s holding that 18 U.S.C. § 3599(e) does not apply to state clemency
proceedings. We also DENY the motion to stay the execution.




       *
           Concurring in judgment only.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 08-70040

      On April 10, 2008, this Court affirmed the district court’s denial of federal
habeas relief.     Kelly v. Quarterman, 273 F. App’x. 361 (5th Cir. 2008)
(unpublished), cert. denied, __ U.S. __, 2008 WL 2433616 (Oct. 6, 2008). On
September 29, Kelly filed a motion for appointment of counsel and stay of
execution in district court. On October 3, the district court denied both requests.
On October 6, Kelly filed a notice of appeal and requested this Court to reverse
the district court, stay his execution, and appoint counsel to prepare an
application for clemency.
      The sole issue is whether 18 U.S.C. § 3599(e), the federal appointment of
counsel statute, permits payment of federal funds to counsel for the purpose of
seeking clemency in state proceedings. This Court previously has determined
that the federal appointment statute does not provide for compensation and
reimbursement with respect to state clemency proceedings. Clark v. Johnson,
278 F.3d 459, 461-63 (5th Cir. 2002).1
      Although Kelly recognizes this precedent, he argues that this panel should
reconsider the decision in Clark. In support of reconsideration, Kelly relies on:
(1) the Supreme Court’s grant of certiorari in Harbison v. Bell, 128 S. Ct. 2959
(2008), a case involving the identical question at issue with respect to 18 U.S.C.
§ 3599; and (2) the Tenth Circuit’s en banc opinion concluding that the federal
appointment of counsel statute does allow compensation for state clemency
proceedings.     Hain v. Mullin, 436 F.3d 1168 (10th Cir. 2006) (en banc).
However, “[a]bsent a clear contrary statement from the Supreme Court or en
banc reconsideration of the issue, we are bound by [our prior decision].” United
States v. Stone, 306 F.3d 241, 243 (5th Cir. 2002). Indeed, we are bound by our



      1
          We note that the federal appointment statute at issue in Clark was 21 U.S.C. §
848(q)(8)). The current version of the federal appointment statute, 18 U.S.C. § 3599(e),
contains essentially the same relevant language. Thus, the holding in Clark remains
controlling.

                                           2
                                        No. 08-70040

precedent even after the Supreme Court grants certiorari in another case on the
relevant issue. United States v. Lopez-Velasquez, 526 F.3d 804, 808 n.1 (5th Cir.
2008) (per curiam). Because we are bound by our previous holding in Clark, we
affirm the district court’s ruling.2
       The order of the district court is accordingly AFFIRMED. Additionally,
Kelly’s motion for stay of execution is DENIED. See Turner v. Quarterman, No.
08-70025, 2008 WL 2645674 (5th Cir. July 7, 2008) (per curiam) (recognizing
that the Supreme Court had granted certiorari on the same issue, this Court
nonetheless held that the claim pursuant to 18 U.S.C. § 3599 was foreclosed in
this Circuit and denied a stay of execution), petition for reh'g en banc denied (5th
Cir. July 10, 2008) (per curiam), cert. denied and application for stay of execution
denied, 2008 WL 2690759 (U.S. July 10, 2008); Hood v. Quarterman, No. 08-
70033, 2008 WL 2958975 (5th Cir. Aug. 4, 2008) (per curiam) (same).




       2
          The Respondent-Appellee asserts that this Court does not have appellate jurisdiction
because the order appealed from here is not a ruling on a federal habeas petition, and the
motion filed in district court is not one which falls under the Federal Rules of Civil Procedure,
such as a Rule 59 or Rule 60 motion. As previously set forth, in Clark—as in the instant
case—the district court ruled that the federal appointment statute did not authorize
compensation for counsel in connection with petitioner’s state clemency proceeding. 278 F.3d
at 460. This Court sua sponte determined that such an order was appealable either as a final
order or an appealable collateral order. Id. at 460-61. We therefore have jurisdiction over the
district court’s ruling.

                                               3